Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Ray Louis Johnson, Jr., Appellant                    Appeal from the 62nd District Court of
                                                     Hopkins County, Texas (Tr. Ct. No.
No. 06-14-00135-CR        v.                         0317178).         Memorandum       Opinion
                                                     delivered by Justice Carter, Chief Justice
The State of Texas, Appellee                         Morriss and Justice Moseley participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We note that the appellant, Ray Louis Johnson, Jr., has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.


                                                     RENDERED SEPTEMBER 16, 2014
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk